Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is a 371 of PCT/US2017/019343.
The amendment filed on March 11, 2021 has been entered.
Claims 65-66, 78, and 83-99 are pending.
Election/Restrictions
Applicant elected Group IV with a species election of (a) SEQ ID NO:5 as the fusion protein (comprising mature human Naglu of SEQ ID NO:1, spacer of SEQ ID NO:4, and IGF-II of SEQ ID NO:2), (b) buffering agent, isotonicity agent, and electrolyte agent as the components of the formulation, (c) heparan sulfate as GAG, and (d) neocortex as the CNS in the reply filed on October 16, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 11, 2021 was filed after the mailing date of the Non-Final Rejection on December 14, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
April 26, 2021 was filed after the mailing date of the Non-Final Rejection on December 14, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
 	Applicant’s amendment and arguments filed on March 11, 2021 have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.   

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 65 and claims 66, 78-90, and 92 depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 65 recites the phrase “human alpha-N-acetylglucosiaminase (Naglu) enzyme having an amino acid sequence that is at least 90% identical to amino acids 1-

Claim 65 and claims 66, 78-90, and 92 depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 65 recites the phrase “a functional human alpha-N-acetylglucosiaminase (Naglu) enzyme”.  The metes and bounds of this term in the context of the above claims are not clear.  A perusal of the specification did not provide the Examiner with a specific definition for the phrase “functional”.  Therefore, it is not clear to the Examiner either from the specification or from the claim as to what specific functions of Naglu are encompassed in the claim.  Examiner requests clarification of the above phrase.  

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 65-66, 78, and 83-99 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
It is noted that MPEP 2111.01 states that ''[d]uring examination, the claims must be interpreted as broadly as their terms reasonably allow.'' In this case, the examiner has broadly interpreted the claims to encompass a method for reducing or preventing glycosaminoglycan (GAG) storage in CNS tissue of a subject suffering from MPS IIIB by administering to the subject a formulation comprising a fusion protein comprising SEQ ID NO:5 or a fusion protein comprising (a) a Naglu having at least 90% sequence identity to amino acids 1-743 or 24-743 of SEQ ID NO:1, (b) a peptide tag having at least 90% sequence identity to SEQ ID NO:2, and (c) a spacer peptide having at least 90% sequence identity to SEQ ID NO:4 located between (a) and (b).  Therefore, the claims are drawn to a method of reducing or preventing GAG storage in CNS tissue in a subject suffering from MPSIIIB by administering a fusion protein comprising the amino 
As indicated in MPEP 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was in possession of the claimed genus. In addition, MPEP 2163 states that a representative number of species means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.
The recitation of “a (Naglu) enzyme having an amino acid sequence that is at least 90% identical to amino acids 1-743 or 24-743 of SEQ ID NO:1” fails to provide a sufficient description of the genus of fusion proteins to reduce or prevent GAG storage in a subject suffering from any lysosomal disorder or MPS IIIB as it merely describes the functional features of the genus without providing any definition of the structural features of the species within the genus.   The specification does not specifically define any of the species that fall within the genus.  The specification does not define any structural features commonly possessed by members of the genus that distinguish them from others.  One skilled in the art therefore cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus.   
The specification fails to provide disclosure of a method of preventing GAG storage in CNS tissues.  While MPEP 2163 acknowledges that in certain situations “one species adequately supports a genus,” it also acknowledges that “[f]or inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus.” In view of the widely variant species encompassed by the genus, the one example described above is not enough and does not constitute a representative number of species to describe the whole genus.  Therefore, the specification fails to describe a representative species of the claimed genus. 
With the aid of a computer, one of skill in the art could identify all of the polypeptides having 90% sequence identity to amino acids 1-743 or 24-743 of SEQ ID NO:1.  However, there is no teaching regarding which 10% of the amino acids can vary from amino acids 1-743 or 24-743 of SEQ ID NO:1 and still result in a fusion protein that reduces or prevents GAG storage in CNS tissues of a subject suffering from MPS IIIB.  
An important consideration is that structure is not necessarily a reliable indicator of function.  In the instant case, there is no disclosure relating similarity of structure to conservation of function.  Conservation of structure is not necessarily a surrogate for 
As of the filing date, there was no known or disclosed correlation between a structure other than the fusion protein of SEQ ID NO:5 (which comprises amino acids 24-743 of SEQ ID NO:1) that reduces GAG storage in CNS tissues of a subject suffering from MPS IIIB.  While general knowledge in the art may have allowed one of skill in the art to identify other proteins expected to have the same or similar tertiary structure, there is no general knowledge in the art about reducing or preventing GAG storage in CNS tissues of a subject suffering from MPS IIIB to suggest that general similarity of structure confers said activity.  Accordingly, one of skill in the art would not accept the disclosure of SEQ ID NO:5 as representative of other fusion proteins having the function of reducing or preventing GAG storage in CNS tissues of a subject suffering from MPS IIIB.  
Given this lack of description of the representative species encompassed by the genus of the claims, the specification fails to sufficiently describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize that applicants were in possession of the inventions of claims 65-66, 78, and 83-99. 
Applicant is referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov.

Applicant argues that since claim 65 has been amended to limit the structure of the lysosomal enzyme to a functional human alpha-N-acetylglucosaminidase (Naglu) enzyme having an amino acid sequence that is at least 90% identical to amino acids 1-743 or 24-743 of SEQ ID NO: 1 and limited the method for reducing glycosaminoglycan (GAG) storage in CNS tissue of a subject suffering from MPS IIIB, the claims meet the written description requirement.
This is not found persuasive. As discussed in the written description guidelines, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  A representative number of species means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  Satisfactory disclosure of a representative number depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features of the elements possessed by the members of the genus in view of the species disclosed.  For 
In the instant case, the specification fails to disclose which 10% of the amino acids can vary from amino acids 1-743 or 24-743 of SEQ ID NO:1 and still result in a fusion protein that reduces or prevents GAG storage in CNS tissues of a subject suffering from MPS IIIB.  While general knowledge in the art may have allowed one of skill in the art to identify other proteins expected to have the same or similar tertiary structure, there is no general knowledge in the art about a fusion protein as claimed having the function of reducing or prevents GAG storage in CNS tissues of a subject suffering from MPS IIIB to suggest that general similarity of structure confers said activity.  Accordingly, one of skill in the art would not accept the disclosure of the fusion protein of SEQ ID NO:5 as representative of the claimed genus of fusion proteins having the function of reducing or prevents GAG storage in CNS tissues of a subject suffering from MPS IIIB.  
Further, the specification fails to provide disclosure of a method of preventing GAG storage in CNS tissues in subjects suffering from MPS IIIB.  The specification is limited to a method of reducing GAG storage in CNS tissues in subjects suffering from MPS IIIB by administering the fusion protein of SEQ ID NO:5.  Applicant has not presented arguments traversing this aspect of the rejection. 
Hence the rejection is maintained.
	
 

Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988). They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.
The breadth of the claims.
It is noted that MPEP 2111.01 states that ''[d]uring examination, the claims must be interpreted as broadly as their terms reasonably allow.'' In this case, the examiner 
The claims are not commensurate with the enablement provided by the disclosure with regard to the extremely large number of any Naglu having at least 90% sequence identity to amino acids 1-743 or 24-743 of SEQ ID NO:1 comprised in a fusion protein having the function of reducing or preventing GAG storage in a subject suffering from any lysosomal storage disorder.  In the instant case, the specification is limited to the teaching of a method for reducing glycosaminoglycan (GAG) storage in CNS tissue of a subject suffering from MPS IIIB by administering to the subject a formulation comprising fusion protein having the amino acid sequence of SEQ ID NO:5, which is comprised of Naglu of SEQ ID NO:1 (mature human α-N-acetylglucosaminidase), peptide tag of SEQ ID NO:2 ( IGF-II) and the spacer peptide of SEQ ID NO:4 located between the Naglu and the peptide tag.  
The quantity of experimentation required to practice the claimed invention based on the teachings of the specification.
While enzyme isolation techniques, recombinant and mutagenesis techniques were known in the art at the time of the invention, e.g. mutagenesis, and it is routine in the art to screen for variants comprising multiple substitutions or multiple modifications as encompassed by the instant claims, the specific amino acid positions within the protein's sequence where amino acid modifications can be made with a reasonable expectation of success in obtaining the desired activity/utility are limited in any protein and the result of such modifications is unpredictable.  In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification, e.g. multiple substitutions.   
In the absence of: (a) rational and predictable scheme for making a fusion protein comprising of any Naglu having at least 90% sequence identity to amino acids 1-743 or 24-743 of SEQ ID NO:1, a peptide tag, and a spacer peptide located between the lysosomal enzyme and the peptide tag, wherein the fusion protein reduces or prevents GAG storage in a subject suffering from MPS IIIB, and (b) a correlation between structure and the function of having Naglu activity and activity of reducing or preventing GAG storage, the specification provides insufficient guidance as to which of the essentially infinite possible choices is likely to be successful.  One of skill in the art would have to test these infinite possible polypeptides and peptides to determine which Naglu having at least 90% sequence identity to amino acids 1-743 or 24-743 of SEQ ID NO:1 can be used in a fusion protein that results in fusion protein that reduces or prevents GAG storage in a subject suffering from any lysosomal storage disorder.  
The state of prior art, the relative skill of those in the art, and predictability or unpredictability of the art.
Since the amino acid sequence of the mutant determines its structural and functional properties, predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity requires a knowledge of and guidance with regard to which amino acids in the protein's sequence, if any, are tolerant of modification and which are conserved (i.e. expectedly intolerant to modification), and detailed knowledge of the ways in which the proteins' structure relates to its function.  In the instant case, neither the specification nor the art provide a correlation between structure and activity such that one of skill in the art can envision the structure of any polypeptides having Naglu having at least 90% sequence identity to amino acids 1-743 or 24-743 of SEQ ID NO:1 and activity of reducing or preventing GAG storage or predict said function of a polypeptide from its primary structure.  In addition, the art does not provide any teaching or guidance as to which amino acids within the Naglu having amino acids 1-743 or 24-743 of SEQ ID NO:1 that can be modified and which ones are conserved such that one of skill in the art can make the recited fusion protein having the 
The amount of direction or guidance presented and the existence of working examples.  
The specification is limited to the teaching of a method for reducing glycosaminoglycan (GAG) storage in CNS tissue of a subject suffering from MPS IIIB by administering to the subject a formulation comprising fusion protein having the amino acid sequence of SEQ ID NO:5, which is comprised of Naglu of SEQ ID NO:1 (mature human α-N-acetylglucosaminidase), peptide tag of SEQ ID NO:2 ( IGF-II) and the spacer peptide of SEQ ID NO:4 located between the Naglu and the peptide tag.   However, the speciation fails to provide any information as to (1) specific substrates 
Thus, in view of the overly broad scope of the claims, the lack of guidance and working examples provided in the specification, the high level of unpredictability of the prior art in regard to structural changes and their effect on function and the lack of knowledge about a correlation between structure and function, an undue experimentation would be necessary one having ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims.   The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of polypeptides having the desired biological characteristics recited in the claims are unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
In response to the previous Office Action, Applicant has traversed the above rejection.  Applicants should note that the rejection has been amended in light of the amendment of the claims.  
Applicant argues that since claim 65 has been amended to limit the structure of the lysosomal enzyme to a functional human alpha-N-acetylglucosaminidase (Naglu) enzyme having an amino acid sequence that is at least 90% identical to amino acids 1-743 or 24-743 of SEQ ID NO: 1 and limited the method for reducing glycosaminoglycan (GAG) storage in CNS tissue of a subject suffering from MPS IIIB, the claims meet the enablement requirement.
This is not found persuasive.  The specification fails to disclose which 10% of the amino acids can vary from amino acids 1-743 or 24-743 of SEQ ID NO:1 and still result in a fusion protein that reduces or prevents GAG storage in CNS tissues of a subject suffering from MPS IIIB.  While general knowledge in the art may have allowed one of skill in the art to identify other proteins expected to have the same or similar tertiary structure, there is no general knowledge in the art about a fusion protein as claimed having the function of reducing or prevents GAG storage in CNS tissues of a subject suffering from MPS IIIB to suggest that general similarity of structure confers said activity.  This would clearly constitute undue experimentation.  While enablement is not precluded by necessity of routine screening if a large amount of screening is required, the specification must provide a reasonable amount of guidance with respect to the direction in which the experimentation should proceed.  As discussed above, predictability of which changes can be tolerated in an amino acid sequence and obtain the desired activity requires a specific knowledge of and guidance with regard to which specific amino acids in SEQ ID NO:1 can be modified such that a fusion protein comprising variants having at least 90% sequence identity to amino acids 1-743 or 743 of SEQ ID NO:1  has the function of reducing or prevents GAG storage in CNS tissues of a subject suffering from MPS IIIB.  It is this specific guidance that applicants do not provide.  While the art may teach in general the structure of conserved domains, such 
Further, the specification fails to teach a method of preventing GAG storage in CNS tissues in subjects suffering from MPS IIIB.  The specification is limited to a method of reducing GAG storage in CNS tissues in subjects suffering from MPS IIIB by administering the fusion protein of SEQ ID NO:5.  Applicant has not presented arguments traversing this aspect of the rejection. 
Hence the rejection is maintained.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



65-66, 78, and 83-92 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aoyagi-Scharber (US 2014/0161788 – cited previously on form PTO-892).
Regarding claims 65 and 92, Aoyagi-Scharber discloses a method of reducing GAG storage in CNS tissues of a subject suffering from MPS IIIB by administering a formulation comprising (A) a fusion protein Naglu-Rigid-IGF-II (SEQ ID NO:566) comprising (i) human α-N-acetylglucosaminidase (Naglu of SEQ ID NO:1) having 100% sequence identity to amino acids SEQ ID NO:1 of the instant application, (ii) a peptide tag (SEQ ID NO:571) having 100% sequence identity to SEQ ID NO:2 of the instant application, and (iii) a spacer peptide (SEQ ID NO:51) having 100% sequence identity to SEQ ID NO:4 of the instant application located between the Naglu and the peptide tag and (B) buffering agent, isotonicity agent (sodium chloride), and an electrolyte (potassium chloride and magnesium chloride) (abstract, [0006], [0025], [0030], [0034], [0049], [0050], Table 1, [0085]-[0094], [0131]-[0134], [0180], Examples 3-6, and the claims at pages 210-213 and see the sequence alignment below).   Regarding the concentration of the fusion protein, Aoyagi-Scharber discloses administering the Naglu-Rigid-IGF-II fusion protein in a dosage of 2.5-20 mg/kg of body weight or 100µg per 5µl ICV volume, which equates to 20 mg/ml ([0051] and Example 6). The specification does not provide any definition as to what range of concentration is covered by the phrase “about 25 mg/ml”.  Therefore, the phrase “about 25 mg/ml” has been broadly interpreted as a concentration that falls within 25% or less in either direction of 25 mg/ml, which encompasses a range of 18.75-31.25 mg/ml.  Thus, the concentration of 20 mg/ml of the fusion protein of Aoyagi-Scharber falls within the range of “about 25 mg/ml”.

Regarding claim 78, the method of Aoyagi-Scharber reduces GAG storage in the neocortex ([0151].
Regarding claims 83-84, the formulation of Aoyagi-Scharber is administered as an isovolumetric intracerebroventricular formulation ([0052]-[0053], [0144]-[0145], and Example 6).   Regarding claims 85-86, the formulation is administered for 15 minutes, which encompasses about 5 to about 10 minutes (Example 6 and [0214]).
Regarding claims 87-89, the formulation of Aoyagi-Scharber is administered as weekly for an extended period until, which encompasses 24-48 weeks ([0054], [0139], and [0145).
Regarding claim 90, the method of Aoyagi-Scharber results in improvement of a symptom of MPS IIIB ([0068]). 
Regarding claim 91, the Naglu-Rigid-IGF-II (SEQ ID NO:566) fusion protein of Aoyagi-Scharber has 100% sequence identity to the fusion protein of SEQ ID NO:5 of the instant application (see the sequence alignment below).
Therefore, the method of Aoyagi-Scharber anticipates claims 65-66, 78, and 83-92.
In response to the previous Office Action, Applicant has traversed the above rejection.  Applicants should note that the rejection has been amended in light of the amendment of the claims.  
Applicant argues that since claim 65 has been amended to recite “and the fusion protein is at a concentration of from about 25 mg/ml to about 35 mg/ml,” and Aoyagi-
This is not found persuasive.  The specification does not provide any definition as to what range of concentration is covered by the phrase “about 25 mg/ml”.  Therefore, the phrase “about 25 mg/ml” has been broadly interpreted as a concentration that falls within 25% or less in either direction of 25 mg/ml, which encompasses a range of 18.75-31.25 mg/ml.  Thus, the concentration of 20 mg/ml of the fusion protein of Aoyagi-Scharber falls within the range of “about 25 mg/ml”.
Hence the rejection is maintained.
	

Claim(s) 65-66, 78, and 83-92 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Aoyagi-Scharber (US 9,376,480, US 9,771,408, US 9,834,587, US 9,834,588, US 9,845,346, US 10,301,369, or US 2019/0225666 – cited previously on form PTO-892. US 9,376,480 is used to point out specific portions of Aoyagi-Scharber. US 9,376,480 is the parent for US 9,771,408, US 9,834,587, US 9,834,588, US 9,845,346, US 10,301,369, and US 2019/0225666).
Regarding claims 65 and 92, Aoyagi-Scharber discloses a method of reducing GAG storage in CNS tissues of a subject suffering from MPS IIIB by administering a formulation comprising (A) a fusion protein Naglu-Rigid-IGF-II (SEQ ID NO:566) comprising (i) human α-N-acetylglucosaminidase (Naglu of SEQ ID NO:1) having 100% sequence identity to SEQ ID NO:1 of the instant application, (ii) a  peptide tag (SEQ ID NO:571) having 100% sequence identity to SEQ ID NO:2 of the instant application, and 
Regarding claim 66, the method of Aoyagi-Scharber reduces heparan sulfate in a patient with MPS IIIB (Column 20 line 34-47).  
Regarding claim 78, the method of Aoyagi-Scharber reduces GAG storage in the neocortex (Column 36 lines 1-7).
Regarding claims 83-84, the formulation of Aoyagi-Scharber is administered as an isovolumetric intracerebroventricular formulation (Column 14 lines 3-13, Column 34 
Regarding claims 87-89, the formulation of Aoyagi-Scharber is administered as weekly for an extended period until, which encompasses 24-48 weeks (Column 24 lines 14-16, Column 33 lines 57-64, and Column lines 7-17).
Regarding claim 90, the method of Aoyagi-Scharber results in improvement of a symptom of MPS IIIB (Column 15 lines 34-48). 
Regarding claim 91, the Naglu-Rigid-IGF-II (SEQ ID NO:566) fusion protein of Aoyagi-Scharber has 100% sequence identity to the fusion protein of SEQ ID NO:5 of the instant application (see the sequence alignment below).
Therefore, the method of Aoyagi-Scharber anticipates claims 65-66, 78, and 83-92.
The applied reference (US 9,376,480, US 9,771,408, US 9,834,587, US 9,834,588, US 9,845,346, US 10,301,369, or US 2019/0225666) has a common invention and assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not 
In response to the previous Office Action, Applicant has traversed the above rejection.  Applicants should note that the rejection has been amended in light of the amendment of the claims.  
Applicant argues that since claim 65 has been amended to recite “and the fusion protein is at a concentration of from about 25 mg/ml to about 35 mg/ml,” and Aoyagi-Scharber discloses a purified Naglu fusion protein that was formulated at 20 mg/ml, the claims are not anticipated by Aoyagi-Scharber.  
This is not found persuasive.  The specification does not provide any definition as to what range of concentration is covered by the phrase “about 25 mg/ml”.  Therefore, the phrase “about 25 mg/ml” has been broadly interpreted as a concentration that falls within 25% or less in either direction of 25 mg/ml, which encompasses a range of 18.75-31.25 mg/ml.  Thus, the concentration of 20 mg/ml of the fusion protein of Aoyagi-Scharber falls within the range of “about 25 mg/ml”.
Hence the rejection is maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claims 65-66, 78, and 83-99 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoyagi-Scharber (US 2014/0161788, US 9,376,480, US 9,771,408, US 9,834,587, US 9,834,588, US 9,845,346, US 10,301,369, or US 2019/0225666 - form PTO-892. US 2014/0161788 is used to point out specific portions of Aoyagi-Scharber. US 2014/0161788 is the Patent Application Publication of US 9,376,480 and the other Patents are divisionals of US 9,376,480), Chen (US 2014/0249072 – form PTO-892), and Concino (WO 2011/163652 – form PTO-1449 filed on March 11, 2021).
Regarding claims 65 and 92, Aoyagi-Scharber discloses a method of reducing GAG storage in CNS tissues of a subject suffering from MPS IIIB by administering a formulation comprising (A) a fusion protein Naglu-Rigid-IGF-II (SEQ ID NO:566) comprising (i) human α-N-acetylglucosaminidase (Naglu of SEQ ID NO:1) having 100% sequence identity to amino acids SEQ ID NO:1 of the instant application, (ii) a peptide tag (SEQ ID NO:571) having 100% sequence identity to SEQ ID NO:2 of the instant application, and (iii) a spacer peptide (SEQ ID NO:51) having 100% sequence identity to SEQ ID NO:4 of the instant application located between the Naglu and the peptide tag and (B) buffering agent, isotonicity agent (sodium chloride), and an electrolyte (potassium chloride and magnesium chloride) (abstract, [0006], [0025], [0030], [0034], [0049], [0050], Table 1, [0085]-[0094], [0131]-[0134], [0180], Examples 3-6, and the claims at pages 210-213 and see the sequence alignment below).   Regarding the concentration the fusion protein, Aoyagi-Scharber discloses administering the Naglu-Rigid-IGF-II fusion protein in a dosage of 2.5-20 mg/kg of body weight or 100µg per 5µl 
Regarding claim 66, the method of Aoyagi-Scharber reduces heparan sulfate in a patient with MPS IIIB ([0085]).  
Regarding claim 78, the method of Aoyagi-Scharber reduces GAG storage in the neocortex ([0151].
Regarding claims 83-84, the formulation of Aoyagi-Scharber is administered as an isovolumetric intracerebroventricular formulation ([0052]-[0053], [0144]-[0145], and Example 6).   Regarding claims 85-86, the formulation is administered for 15 minutes, which encompasses about 5 to about 10 minutes (Example 6 and [0214]).
Regarding claim 87, the formulation of Aoyagi-Scharber is administered as weekly for an extended period, which encompasses 24-48 weeks ([0054], [0139], and [0145). Regarding claims 88-89, since Aoyagi-Scharber discloses administering the formulation weekly for an extended period, one having ordinary skill in the art would have recognized administering the fusion on an ongoing basis covering 24-48 weeks.
Regarding claim 90, the method of Aoyagi-Scharber results in improvement of a symptom of MPS IIIB ([0068]). 

The difference between the method of Aoyagi-Scharber and claims 93-99 is that Aoyagi-Scharber does not disclose a formulation comprising sodium phosphate dibasic hepahydrate, sodium phosphate monobasic monohydrate, trehalose, magnesium chloride hexahydrate, and calcium chloride dihydrate nor a concentration of the fusion protein of about 30 mg/ml.
However, use of buffering agents, isotonicity agents, and electrolyte agents such as sodium phosphate dibasic hepahydrate, sodium phosphate monobasic monohydrate, trehalose, magnesium chloride hexahydrate, and calcium chloride dihydrate in pharmaceutical formulations and administration of various concentrations Naglu-IGFII fusion proteins wer well known and established in the art.
Regarding claims 93-99, Chen discloses using sodium phosphate dibasic heptahydrate, sodium phosphate monobasic monohydrate, sodium chloride (eg 0.1% or 0.64% which equates to about 1 mg/ml or 6.4mg/ml), potassium chloride (eg 0.075% which equates to about 0.75 mg/ml), trehalose (7-10%), magnesium chloride hexahydrate (eg 0.03% which equates to about 0.3 mg/ml), and/or calcium chloride dihydrate (eg 0.048% which equates to 0.48 mg/ml) in a pharmaceutical formulation at a pH of about 6.5 to 7 [0189].   Regarding the recited concentrations, with the concentration guidelines provided in Chen, it would have been well within the knowledge of one having ordinary skill in the art to vary and optimize the concentrations of the above components using standard techniques and protocols.  Further, “[W]here 
Regarding claims 98-99, Concino discloses a method of reducing GAG storage in CNS tissues in a subject suffering from MPS IIIB by administering a fusion protein comprising Naglu-IGFII, at a concentration of about 1-30 mg/ml, 25 mg/ml, at least 25 mg/ml, or 26 mg/ml, wherein said Naglu has100% sequence identity to SEQ ID NO:1 of the instant application ([0122], [0010]-[0012], [0146], [0223], [0242], [0269], and [0278].  Concino defines “about” as a value that falls within 25% or less in either direction of a stated reference ([0089]).  Therefore, a concentration of about 25 mg/ml or about 30 mg/ml of the instant claims falls within the range disclosed by Concino.   
Therefore, combining the teachings Aoyagi-Scharber, Chen, and Concino, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to modify the formulation of Aoyagi-Scharber by adding the buffering agent, isotonicity agent and electrolyte agent disclosed by Chen and administering about 25 mg/ml or about 30 mg/ml of the fusion protein as disclosed by Concino.  One of ordinary skill in the art at the time the invention was made would have been motivated to add said buffering agent, isotonicity agent and electrolyte agent to make a stable formulation.  Further, the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine the optimum formulation of Aoyagi-Scharber by varying the components/concentrations of Naglu, buffering agents, isotonicity agents and electrolyte agents. The rationale to support that the claim would have been obvious is that all the claimed elements were   One of ordinary skill in the art would have been motivated to add buffering agents, isotonicity agents and electrolyte agents such as sodium phosphate dibasic hepahydrate, sodium phosphate monobasic monohydrate, trehalose, magnesium chloride hexahydrate, and calcium chloride dihydrate to the formulation of Aoyagi-Scharber in order to further stabilize the formuation.  One of ordinary skill in the art would have had a reasonable expectation of success since Aoyagi-Scharber teaches a method of reducing GAG storage using a formulation comprising Naglu-Rigid-IGF-II, Concino discloses administering a fusion protein comprising Naglu-IGF-II at a concentration of about 25 mg/ml or about 30 mg/ml, and use of buffering agents, isotonicity agents and electrolyte agents such as sodium phosphate dibasic hepahydrate, sodium phosphate monobasic monohydrate, trehalose, magnesium chloride hexahydrate, and calcium chloride dihydrate in pharmaceutical formulations was well known and established in the art. 
Therefore, the above references render claims 65-66, 78, and 83-99 prima facie obvious.
In response to the previous Office Action, Applicant has traversed the above rejection.  Applicants should note that the rejection has been amended in light of the amendment of the claims.  
Applicant argues that While Aoyagi-Scharber discloses a protein concentration of 20 mg/ml, it was a surprising result that increasing protein concentration to levels as decreased the protein concentration rather than increased as Applicant has shown and the teachings of Chen do not remedy the deficiencies of Aoyagi-Scharber.
This is not found persuasive.  
Aoyagi-Scharber discloses administering the Naglu-Rigid-IGF-II fusion protein in a dosage of 2.5-20 mg/kg of body weight or 100µg per 5µl ICV volume, which equates to 20 mg/ml ([0051] and Example 6). The specification does not provide any definition as to what range of concentration is covered by the phrase “about 25 mg/ml”.  Therefore, the phrase “about 25 mg/ml” has been broadly interpreted as a concentration that falls within 25% or less in either direction of 25 mg/ml, which encompasses a range of 18.75-31.25 mg/ml.  Thus, the concentration of 20 mg/ml of the fusion protein of Aoyagi-Scharber falls within the range of “about 25 mg/ml”.  Therefore, since  Aoyagi-Scharber discloses administration of a fusion protein comprising Naglu-Rigid-IGF-II at about 25 mg/ml, one having ordinary skill in the art would have administered the fusion protein comprising Naglu at about 25 mg/ml.
Further, Concino discloses a method of reducing GAG storage in CNS tissues in a subject suffering from MPS IIIB by administering a fusion protein comprising Naglu-IGF-III, at a concentration of about 1-30 mg/ml, 25 mg/ml, at least 25mg/ml, or 26 mg/ml, wherein said Naglu has 100% sequence identity to SEQ ID NO:1 of the instant application ([0122], [0010]-[0012], [0146], [0223], [0242], [0269], and [0278].  Concino defines “about” as a value that falls within 25% or less in either direction of a stated reference ([0089]).  Thus, a concentration of about 25 mg/ml or about 30 mg/ml of the instant claims falls within the range disclosed by Concino.  Therefore, since Concino discloses administration of a fusion protein comprising Naglu at about 25 mg/ml or at about 30 mg/ml, it would have been obvious one having ordinary skill in the art to have administer the fusion protein comprising Naglu at about 25 mg/ml or at about 30 mg/ml.

Hence the rejection is maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 65-66, 78, and 83-99 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. US 9,376,480 (reference patent) in view of Concino (WO 2011/163652 – form PTO-1449). Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter, as follows: Claims 65-66, 78, and 83-99 of the instant application and the claims of the reference patent are both directed to a method of reducing GAG storage (heparan sulfate) in CNS tissues of a subject suffering from MPS IIIB by administering a formulation comprising a fusion protein Naglu-Rigid-IGF-II comprising (i) human α-N-acetylglucosaminidase (Naglu) having 100% sequence identity to amno acids 1-743 or 24-743 of SEQ ID NO:1 of the instant application, (ii) a  peptide tag (SEQ ID NO:5) having 100% sequence identity to SEQ ID NO:2 of the instant application, and (iii) a spacer peptide (SEQ ID NO:51) having 100% . 
Reducing GAG storage in the neocortex, intracerebroventricular isovolumetric administration, administration of about 5 to 10 minutes, weekly administration for an extended period, which encompasses 24-48 weeks, in improvement of a symptom of MPS IIIB are specific embodiments and contemplated utility of the claimed method of the reference patent that would anticipate the method of claims 65-66, 78, and 83-92 of the instant application.   Claims 65-66, 78, and 83-92 of the instant application cannot be considered patentably distinct over the claims of the reference patent when there is specifically recited embodiment that would anticipate claims 65-66, 78, and 83-92 of the instant application.  Alternatively, claims 65-66, 78, and 83-92 of the instant application cannot be considered patentably distinct over the claims of the reference patent because it would have been obvious to one having ordinary skill in the art to modify the claims of the reference patent by selecting a specifically disclosed embodiment that supports those claimed. One of ordinary skill in the art would have been motivated to do this because the embodiments claimed in the instant claims are disclosed as being a preferred embodiment within the claims of the reference patent.
Regarding claims 93-99, use of buffering agents, isotonicity agents and electrolyte agents such as sodium phosphate dibasic hepahydrate, sodium phosphate monobasic monohydrate, trehalose, magnesium chloride hexahydrate, and calcium chloride dihydrate in pharmaceutical formulations was well known and established in the art.  

Regarding the concentration of the fusion protein, Concino discloses a method of reducing GAG storage in CNS tissues in a subject suffering from MPS IIIB by administering a fusion protein comprising Naglu-IGFIII at a concentration of about 1-30 mg/ml, 25 mg/ml, at least 25mg/ml, or 26 mg/ml, wherein said Naglu has100% sequence identity to SEQ ID NO:1 of the instant application ([0122], [0010]-[0012], [0146], [0223], [0242], [0269], and [0278].  Concino defines “about” as a value that falls within 25% or less in either direction of a stated reference ([0089]).  Therefore, a concentration of about 25 mg/ml or about 30 mg/ml of the instant claims falls within the range disclosed by Concino.   
Therefore, combining the claims of the reference patent, Chen and Concino, it would have been obvious to one having ordinary skill in the art at the time the claimed   One of ordinary skill in the art would have been motivated to add buffering agents, isotonicity agents and electrolyte agents such as sodium phosphate dibasic hepahydrate, sodium phosphate monobasic monohydrate, trehalose, magnesium chloride hexahydrate, and calcium chloride dihydrate to the formulation of the reference patent in order to further stabilize the formuation.  One of ordinary skill in the art would have had a reasonable expectation of success since the reference patent claims a method of reducing GAG storage using a formulation comprising Naglu-Rigid-IGF-II, Concino discloses administering a fusion protein comprising Naglu-IGF-II at a concentration of about 25 mg/ml or about 30 mg/ml, and use of buffering agents, isotonicity agents and electrolyte agents such as sodium phosphate dibasic hepahydrate, sodium phosphate monobasic 
Therefore, the conflicting claims are not patentably distinct from each other.  

Claims 65-66, 78, and 83-99 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 US 10,301,369 (reference patent) in view of Concino (WO 2011/163652 – form PTO-1449). Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter, as follows: Claims 65-66, 78, and 83-99 of the instant application and the claims of the reference patent are both directed to a fusion protein Naglu-Rigid-IGF-II comprising (i) human α-N-acetylglucosaminidase (Naglu), (ii) a  peptide tag (SEQ ID NO:5) having 100% sequence identity to SEQ ID NO:2 of the instant application, and (iii) a spacer peptide (SEQ ID NO:51) having 100% sequence identity to SEQ ID NO:4 of the instant application located between the Naglu and the peptide tag. 
The method of reducing GAG storage (heparan sulfate) in CNS tissues of a subject suffering from MPS IIIB of the claims of the instant application is a contemplated utility of the Naglu-Rigid-IGF-II fusion protein claimed in the reference patent.  The specification discloses method of reducing GAG storage (heparan sulfate) in CNS tissues of a subject suffering from MPS IIIB by administering the Naglu-Rigid-IGF-II fusion protein via intracerebroventricular administration in a dosage of 2.5-20 mg per kg of body weight, reducing GAG storage in the neocortex, intracerebroventricular isovolumetric administration, administration of about 5 to 10 minutes, weekly 
Regarding claims 93-99, use of buffering agents, isotonicity agents and electrolyte agents such as sodium phosphate dibasic hepahydrate, sodium phosphate monobasic monohydrate, trehalose, magnesium chloride hexahydrate, and calcium chloride dihydrate in pharmaceutical formulations was well known and established in the art.  
Regarding claims 93-99, Chen discloses using sodium phosphate dibasic heptahydrate, sodium phosphate monobasic monohydrate, sodium chloride (eg 0.1% or 0.64% which equates to about 1 mg/ml or 6.4mg/ml) potassium chloride (eg 0.075% which equates to about 0.75 mg/ml), trehalose (7-10%), magnesium chloride hexahydrate (eg 0.03% which equates to about 0.3 mg/ml), calcium chloride dihydrate 
Regarding the concentration of the fusion protein, Concino discloses a method of reducing GAG storage in CNS tissues in a subject suffering from MPS IIIB by administering a fusion protein comprising Naglu-IGFIII at a concentration of about 1-30 mg/ml, 25 mg/ml, at least 25mg/ml, or 26 mg/ml, wherein said Naglu has100% sequence identity to SEQ ID NO:1 of the instant application ([0122], [0010]-[0012], [0146], [0223], [0242], [0269], and [0278].  Concino defines “about” as a value that falls within 25% or less in either direction of a stated reference ([0089]).  Therefore, a concentration of about 25 mg/ml or about 30 mg/ml of the instant claims falls within the range disclosed by Concino.   
Therefore, combining the claims of the reference patent, Chen and Concino, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to modify the formulation of Aoyagi-Scharber by adding the buffering agent, isotonicity agent and electrolyte agent disclosed by Chen and administering about 25 mg/ml or about 30 mg/ml of the fusion protein as disclosed by Concino.  One of ordinary skill in the art at the time the invention was made would have been motivated to add said buffering agent, isotonicity agent and electrolyte agent to   One of ordinary skill in the art would have been motivated to add buffering agents, isotonicity agents and electrolyte agents such as sodium phosphate dibasic hepahydrate, sodium phosphate monobasic monohydrate, trehalose, magnesium chloride hexahydrate, and calcium chloride dihydrate to the formulation of the reference patent in order to further stabilize the formuation.  One of ordinary skill in the art would have had a reasonable expectation of success since the reference patent claims a method of reducing GAG storage using a formulation comprising Naglu-Rigid-IGF-II, Concino discloses administering a fusion protein comprising Naglu-IGF-II at a concentration of about 25 mg/ml or about 30 mg/ml, and use of buffering agents, isotonicity agents and electrolyte agents such as sodium phosphate dibasic hepahydrate, sodium phosphate monobasic monohydrate, trehalose, magnesium chloride hexahydrate, and calcium chloride dihydrate in pharmaceutical formulations was well known and established in the art. 
Therefore, the conflicting claims are not patentably distinct from each other.

s 65-66, 78, and 83-99 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 9, 16, 19, 21-22, 24, 2631, 34, 36, 44, 47-48, 51-52, 54-56, and 58 of  copending Application No. 16/378,163 (reference application) in view of Concino (WO 2011/163652 – form PTO-1449). Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter, as follows: Claims 65-66, 78, and 83-99 of the instant application and the claims of the reference application are both directed to a method of reducing GAG storage (heparan sulfate) in CNS tissues of a subject suffering from MPS IIIB by administering a formulation comprising a fusion protein Naglu-Rigid-IGF-II comprising (i) human α-N-acetylglucosaminidase (Naglu), (ii) a  peptide tag (SEQ ID NO:5) having 100% sequence identity to SEQ ID NO:2 of the instant application, and (iii) a spacer peptide (SEQ ID NO:51) having 100% sequence identity to SEQ ID NO:4 of the instant application located between the Naglu and the peptide tag via intracerebroventricular administration in a dosage of 2.5-20 mg per kg of body weight. 
Reducing GAG storage in the neocortex, intracerebroventricular isovolumetric administration, administration of about 5 to 10 minutes, weekly administration for an extended period, which encompasses 24-48 weeks, in improvement of a symptom of MPS IIIB ([0068]) are specific embodiments and contemplated utility of the claimed method of the reference application that would anticipate the method of claims 65-66, 78, and 83-92 of the instant application.   Claims 65-66, 78, and 83-92 of the instant application cannot be considered patentably distinct over the claims of the reference application when there is specifically recited embodiment that would anticipate claims 
Regarding claims 93-99, use of buffering agents, isotonicity agents and electrolyte agents such as sodium phosphate dibasic hepahydrate, sodium phosphate monobasic monohydrate, trehalose, magnesium chloride hexahydrate, and calcium chloride dihydrate in pharmaceutical formulations was well known and established in the art.  
Regarding claims 93-99, Chen discloses using sodium phosphate dibasic heptahydrate, sodium phosphate monobasic monohydrate, sodium chloride (eg 0.1% or 0.64% which equates to about 1 mg/ml or 6.4mg/ml) potassium chloride (eg 0.075% which equates to about 0.75 mg/ml), trehalose (7-10%), magnesium chloride hexahydrate (eg 0.03% which equates to about 0.3 mg/ml), calcium chloride dihydrate (eg 0.048% which equates to 0.48 mg/ml) in a pharmaceutical formulation at a pH of about 6.5 to 7 [0189].   Regarding the recited concentrations, with the concentration guidelines provided in Chen, it would have been well within the knowledge of one having ordinary skill in the art to vary and optimize the concentrations of the above components using standard techniques and protocols and .  Further, “[W]here the 
Regarding the concentration of the fusion protein, Concino discloses a method of reducing GAG storage in CNS tissues in a subject suffering from MPS IIIB by administering a fusion protein comprising Naglu-IGFIII at a concentration of about 1-30 mg/ml, 25 mg/ml, at least 25mg/ml, or 26 mg/ml, wherein said Naglu has100% sequence identity to SEQ ID NO:1 of the instant application ([0122], [0010]-[0012], [0146], [0223], [0242], [0269], and [0278].  Concino defines “about” as a value that falls within 25% or less in either direction of a stated reference ([0089]).  Therefore, a concentration of about 25 mg/ml or about 30 mg/ml of the instant claims falls within the range disclosed by Concino.   
Therefore, combining the claims of the reference patent, Chen and Concino, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to modify the formulation of Aoyagi-Scharber by adding the buffering agent, isotonicity agent and electrolyte agent disclosed by Chen and administering about 25 mg/ml or about 30 mg/ml of the fusion protein as disclosed by Concino.  One of ordinary skill in the art at the time the invention was made would have been motivated to add said buffering agent, isotonicity agent and electrolyte agent to make a stable formulation.  Further, the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine the optimum formulation of the reference patent by varying the components/concentrations of buffering agents, isotonicity agents and electrolyte agents. The rationale to support that the claim would have been obvious is that all the claimed elements were known in   One of ordinary skill in the art would have been motivated to add buffering agents, isotonicity agents and electrolyte agents such as sodium phosphate dibasic hepahydrate, sodium phosphate monobasic monohydrate, trehalose, magnesium chloride hexahydrate, and calcium chloride dihydrate to the formulation of the reference patent in order to further stabilize the formuation.  One of ordinary skill in the art would have had a reasonable expectation of success since the reference patent claims a method of reducing GAG storage using a formulation comprising Naglu-Rigid-IGF-II, Concino discloses administering a fusion protein comprising Naglu-IGF-II at a concentration of about 25 mg/ml or about 30 mg/ml, and use of buffering agents, isotonicity agents and electrolyte agents such as sodium phosphate dibasic hepahydrate, sodium phosphate monobasic monohydrate, trehalose, magnesium chloride hexahydrate, and calcium chloride dihydrate in pharmaceutical formulations was well known and established in the art. 
Therefore, the conflicting claims are not patentably distinct from each other.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

In response to the previous Office Action, Applicant has traversed the above rejections together.  Applicants should note that the rejection has been amended in light of the amendment of the claims.  

This is not found persuasive.  
It appears Applicant has meant “about 25 mg/ml to about 30 mg/ml” since claims of the instant application are limited to about 25 mg/ml and about 30mg/ml.  Concino discloses a method of reducing GAG storage in CNS tissues in a subject suffering from MPS IIIB by administering a fusion protein comprising Naglu-IGFIII at a concentration of about 1-30 mg/ml, 25 mg/ml, at least 25mg/ml, or 26 mg/ml, wherein said Naglu has100% sequence identity to SEQ ID NO:1 of the instant application ([0122], [0010]-[0012], [0146], [0223], [0242], [0269], and [0278].  Concino defines “about” as a value that falls within 25% or less in either direction of a stated reference ([0089]).  Therefore, the administering a fusion protein comprising Naglu at a concentration of about 1-30 mg/ml, 25 mg/ml, at least 25mg/ml, or 26 mg/ml of Concino falls within the range of “about 25 mg/ml to about 30 mg/ml” of the instant claims.  
In view of the teaching Concino, a method of reducing GAG storage in CNS tissues in a subject suffering from MPS IIIB by administering a fusion protein comprising of identical Naglu at a concentration of about 25 mg/ml to about 30 mg/ml, one having ordinary skill in the art would not have lowered the concentration of the fusion protein due to concerns of aggregate/multimer formation.
maintained.

Conclusion

	Claims 65-66, 78, and 83-99 are pending.

	Claims 65-66, 78, and 83-99 are rejected.

Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on March 11, 2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG D PAK whose telephone number is (571)272-0935.  The examiner can normally be reached on M-Th: 8:00am - 6:30pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG D PAK/Primary Examiner, Art Unit 1652                                                                                                                            


Sequence alignment between the peptide tag of SEQ ID NO:2 of the instant application (“Qy”) and the peptide IGF-II peptide tag of SEQ ID NO:571 of Aoyagi-Scharber (“Db”).

US-14-092-336-571
; Sequence 571, Application US/14092336
; Publication No. US20140161788A1
; GENERAL INFORMATION
;  APPLICANT: AOYAGI-SCHARBER, et al.
;  TITLE OF INVENTION: TARGETED THERAPEUTIC LYSOSOMAL ENZYME FUSION PROTEINS AND USES
;  TITLE OF INVENTION:THEREOF
;  FILE REFERENCE: 30610/47159A
;  CURRENT APPLICATION NUMBER: US/14/092,336
;  CURRENT FILING DATE: 2013-11-27
;  PRIOR APPLICATION NUMBER: US-61/788,968
;  PRIOR FILING DATE: 2013-03-15
;  PRIOR APPLICATION NUMBER: US-61/730,378
;  PRIOR FILING DATE: 2012-11-27
;  NUMBER OF SEQ ID NOS: 571
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 571
;  LENGTH: 60
;  TYPE: PRT
;  ORGANISM: Homo sapiens
US-14-092-336-571

  Query Match             100.0%;  Score 323;  DB 13;  Length 60;
  Best Local Similarity   100.0%;  
  Matches   60;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 LCGGELVDTLQFVCGDRGFYFSRPASRVSRRSRGIVEECCFRSCDLALLETYCATPAKSE 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 LCGGELVDTLQFVCGDRGFYFSRPASRVSRRSRGIVEECCFRSCDLALLETYCATPAKSE 60


Sequence alignment between the spacer of SEQ ID NO:4 of the instant application (“Qy”) and the RIGID spacer of SEQ ID NO:51 of Aoyagi-Scharber (“Db”).

US-14-092-336-51
; Sequence 51, Application US/14092336
; Publication No. US20140161788A1
; GENERAL INFORMATION
;  APPLICANT: AOYAGI-SCHARBER, et al.
;  TITLE OF INVENTION: TARGETED THERAPEUTIC LYSOSOMAL ENZYME FUSION PROTEINS AND USES
;  TITLE OF INVENTION:THEREOF
;  FILE REFERENCE: 30610/47159A
;  CURRENT APPLICATION NUMBER: US/14/092,336
;  CURRENT FILING DATE: 2013-11-27
;  PRIOR APPLICATION NUMBER: US-61/788,968
;  PRIOR FILING DATE: 2013-03-15
;  PRIOR APPLICATION NUMBER: US-61/730,378
;  PRIOR FILING DATE: 2012-11-27
;  NUMBER OF SEQ ID NOS: 571
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 51
;  LENGTH: 31
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic peptide


  Query Match             100.0%;  Score 175;  DB 13;  Length 31;
  Best Local Similarity   100.0%;  
  Matches   31;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GAPGGGSPAPAPTPAPAPTPAPAGGGPSGAP 31
              |||||||||||||||||||||||||||||||
Db          1 GAPGGGSPAPAPTPAPAPTPAPAGGGPSGAP 31


Sequence alignment between the fusion protein of SEQ ID NO:5 of the instant application (“Qy”) and the Naglu-RIGID-IGF-II fusion protein of SEQ ID NO:566 of Aoyagi-Scharber (“Db”).


US-14-092-336-566
; Sequence 566, Application US/14092336
; Patent No. 9376480
; GENERAL INFORMATION
;  APPLICANT: AOYAGI-SCHARBER, et al.
;  TITLE OF INVENTION: TARGETED THERAPEUTIC LYSOSOMAL ENZYME FUSION PROTEINS AND USES
;  TITLE OF INVENTION:THEREOF
;  FILE REFERENCE: 30610/47159A
;  CURRENT APPLICATION NUMBER: US/14/092,336
;  CURRENT FILING DATE: 2013-11-27
;  PRIOR APPLICATION NUMBER: US-61/788,968
;  PRIOR FILING DATE: 2013-03-15
;  PRIOR APPLICATION NUMBER: US-61/730,378
;  PRIOR FILING DATE: 2012-11-27
;  NUMBER OF SEQ ID NOS: 571
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 566
;  LENGTH: 834
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic peptide
US-14-092-336-566

  Query Match             100.0%;  Score 4331;  DB 8;  Length 834;
  Best Local Similarity   100.0%;  
  Matches  811;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DEAREAAAVRALVARLLGPGPAADFSVSVERALAAKPGLDTYSLGGGGAARVRVRGSTGV 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         24 DEAREAAAVRALVARLLGPGPAADFSVSVERALAAKPGLDTYSLGGGGAARVRVRGSTGV 83

Qy         61 AAAAGLHRYLRDFCGCHVAWSGSQLRLPRPLPAVPGELTEATPNRYRYYQNVCTQSYSFV 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         84 AAAAGLHRYLRDFCGCHVAWSGSQLRLPRPLPAVPGELTEATPNRYRYYQNVCTQSYSFV 143

Qy        121 WWDWARWEREIDWMALNGINLALAWSGQEAIWQRVYLALGLTQAEINEFFTGPAFLAWGR 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        144 WWDWARWEREIDWMALNGINLALAWSGQEAIWQRVYLALGLTQAEINEFFTGPAFLAWGR 203

Qy        181 MGNLHTWDGPLPPSWHIKQLYLQHRVLDQMRSFGMTPVLPAFAGHVPEAVTRVFPQVNVT 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        204 MGNLHTWDGPLPPSWHIKQLYLQHRVLDQMRSFGMTPVLPAFAGHVPEAVTRVFPQVNVT 263

Qy        241 KMGSWGHFNCSYSCSFLLAPEDPIFPIIGSLFLRELIKEFGTDHIYGADTFNEMQPPSSE 300

Db        264 KMGSWGHFNCSYSCSFLLAPEDPIFPIIGSLFLRELIKEFGTDHIYGADTFNEMQPPSSE 323

Qy        301 PSYLAAATTAVYEAMTAVDTEAVWLLQGWLFQHQPQFWGPAQIRAVLGAVPRGRLLVLDL 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        324 PSYLAAATTAVYEAMTAVDTEAVWLLQGWLFQHQPQFWGPAQIRAVLGAVPRGRLLVLDL 383

Qy        361 FAESQPVYTRTASFQGQPFIWCMLHNFGGNHGLFGALEAVNGGPEAARLFPNSTMVGTGM 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        384 FAESQPVYTRTASFQGQPFIWCMLHNFGGNHGLFGALEAVNGGPEAARLFPNSTMVGTGM 443

Qy        421 APEGISQNEVVYSLMAELGWRKDPVPDLAAWVTSFAARRYGVSHPDAGAAWRLLLRSVYN 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        444 APEGISQNEVVYSLMAELGWRKDPVPDLAAWVTSFAARRYGVSHPDAGAAWRLLLRSVYN 503

Qy        481 CSGEACRGHNRSPLVRRPSLQMNTSIWYNRSDVFEAWRLLLTSAPSLATSPAFRYDLLDL 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        504 CSGEACRGHNRSPLVRRPSLQMNTSIWYNRSDVFEAWRLLLTSAPSLATSPAFRYDLLDL 563

Qy        541 TRQAVQELVSLYYEEARSAYLSKELASLLRAGGVLAYELLPALDEVLASDSRFLLGSWLE 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        564 TRQAVQELVSLYYEEARSAYLSKELASLLRAGGVLAYELLPALDEVLASDSRFLLGSWLE 623

Qy        601 QARAAAVSEAEADFYEQNSRYQLTLWGPEGNILDYANKQLAGLVANYYTPRWRLFLEALV 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        624 QARAAAVSEAEADFYEQNSRYQLTLWGPEGNILDYANKQLAGLVANYYTPRWRLFLEALV 683

Qy        661 DSVAQGIPFQQHQFDKNVFQLEQAFVLSKQRYPSQPRGDTVDLAKKIFLKYYPRWVAGSW 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        684 DSVAQGIPFQQHQFDKNVFQLEQAFVLSKQRYPSQPRGDTVDLAKKIFLKYYPRWVAGSW 743

Qy        721 GAPGGGSPAPAPTPAPAPTPAPAGGGPSGAPLCGGELVDTLQFVCGDRGFYFSRPASRVS 780
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        744 GAPGGGSPAPAPTPAPAPTPAPAGGGPSGAPLCGGELVDTLQFVCGDRGFYFSRPASRVS 803

Qy        781 ARSRGIVEECCFRSCDLALLETYCATPAKSE 811
              |||||||||||||||||||||||||||||||
Db        804 ARSRGIVEECCFRSCDLALLETYCATPAKSE 834


Sequence alignment between the peptide tag of SEQ ID NO:2 of the instant application (“Qy”) and the peptide IGF-II peptide tag of SEQ ID NO:5 of Aoyagi-Scharber (“Db”).

US-14-092-336-5
; Sequence 5, Application US/14092336
; Patent No. 9376480
; GENERAL INFORMATION
;  APPLICANT: AOYAGI-SCHARBER, et al.
;  TITLE OF INVENTION: TARGETED THERAPEUTIC LYSOSOMAL ENZYME FUSION PROTEINS AND USES
;  TITLE OF INVENTION:THEREOF
;  FILE REFERENCE: 30610/47159A
;  CURRENT APPLICATION NUMBER: US/14/092,336
;  CURRENT FILING DATE: 2013-11-27
;  PRIOR APPLICATION NUMBER: US-61/788,968
;  PRIOR FILING DATE: 2013-03-15
;  PRIOR APPLICATION NUMBER: US-61/730,378
;  PRIOR FILING DATE: 2012-11-27
;  NUMBER OF SEQ ID NOS: 571
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 5
;  LENGTH: 67

;  ORGANISM: Homo sapiens
US-14-092-336-5

  Query Match             100.0%;  Score 323;  DB 8;  Length 67;
  Best Local Similarity   100.0%;  
  Matches   60;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 LCGGELVDTLQFVCGDRGFYFSRPASRVSRRSRGIVEECCFRSCDLALLETYCATPAKSE 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          8 LCGGELVDTLQFVCGDRGFYFSRPASRVSRRSRGIVEECCFRSCDLALLETYCATPAKSE 67